Co Oo DADA A BP WH wB we

Ye NY NY YN NN NY Be ew Be ew ew ew DW BW iL
oN DM FF BW NH FE SO eM ANI AA ROH BS

 

PAUL ANTHONY MARTIN
Acting United States Attorney
District of Arizona

SARAH B. HOUSTON
Assistant United States Attorney
State Bar No.: 026691

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520.620.7300
Email: sarah-houston@usdoj.gov

Attorneys for Plaintifi
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

United States of America,
CR 19-3277-TUC-JRH (EJM)
Plaintiff,
Vv.
Evgenii Glushchenko PLEA AGREEMENT
Defendant.

 

The United States of America and the defendant hereby agree to resolve this matter
on the following terms and conditions:
PLEA
The defendant will plead guilty to Count 1 of the Indictment charging a violation of
Title 8, United States Code (U.S.C.), Section 1326(a), Reentry of Removed Alien. Count
2 of the Indictment charging a violation of Title 18, U.S.C., Section 111(a), Assault on a
Federal Officer, will be dismissed at sentencing.
I. MAXIMUM PENALTIES
A. The maximum possible penalty for a violation of 8 U.S.C. § 1326(a), a class
E felony, two (2) years of imprisonment, a fine of up to $250,000, and a term of supervised
release of up to one (1) year.
B. According to the United States Sentencing Guidelines (U.S.S.G.) issued pursuant to
the Sentencing Reform Act of 1984, the Court shall:
1. Order the defendant to pay a fine pursuant to 18 U.S.C. §§ 3572 and
3553, unless the Court finds that a fine is not appropriate; and

2. Order the defendant to serve a term of supervised release when

 
CPM DU KR Ww hw wD

BY YN NY YY w BP LD
eta FY Oe SSe IRRESH oS

 

 

required by statute and may impose a term of supervised release in all other cases, taking
into consideration U.S,S.G. § SD1.1.

C. Pursuant to 18 U.S.C. § 3013(a)(2)(A), the Court is required to order the
defendant to pay a $100 special assessment.
Il. AGREEMENTS REGARDING SENTENCING

A. Guidelines Calculations. The parties understand that the Guidelines are only

 

advisory and just one of the factors the Court will consider under 18 U.S.C. §3553(a) in
imposing a sentence,

B. Stipulated Sentence. Pursuant to Fed. R. Crim. P., Rule 11(c)(1)(C), the
government and the defendant stipulate and agree to time served.

Both parties agree to waive the draft Presentence Investigation Report.

Cc. Supervised Release / Probation. This plea agreement is conditioned on the
defendant not being on federal supervised release or federal probation at the time of the
offense. If the defendant is found to have been on supervised release / probation, the
defendant's supervised release / probation violation matter will be addressed in separate
proceedings/pleadings.

D. Criminal History Points/Prior Convictions. If the defendant has 2 or more
criminal history points, or if the government or federal probation discovers a conviction
other than those disclosed to the defense prior to sentencing, the government shall have the
tight to withdraw from this agreement,

E. Plea Addendum. This written plea agreement, and any written addenda filed
as attachments to this plea agreement, contain all the terms and conditions of the plea. Any
additional agreements, if any such agreements exist, shall be recorded in a separate
document and may be filed with the Court under seal, Accordingly, additional agreements,
if any, may not be in the public record.

I. COURT APPROVAL REQUIRED

If the Court, after reviewing this plea agreement, concludes that any provision is

 
Co FY DWH BR iw w 1

MN NY Py wy ww Be
awa eA YPN BTS SOR UIRKC EGR IS

 

inappropriate, it may reject the plea agreement under Rule 11{c)(5), Fed. R. Crim. P.,
giving the defendant, in accordance with Rule 1 1(d)(2)(A), Fed. R. Crim, P., an opportunity
to withdraw the defendant's guilty plea.

IV. WAIVER OF DEFENSES AND APPEAL RIGHTS

Provided the defendant receives a sentence not to exceed time served, the defendant
waives any and all motions, defenses, probable cause determinations, and objections that
the defendant could assert to the information or indictment, or to the petition to revoke, or
to the Court's entry of judgment against the defendant and imposition of sentence upon the
defendant. The defendant further waives: (1) any right to appeal the Court's entry of
judgment against defendant; (2) any right to appeal the imposition of sentence upon
defendant under 18 U.S.C. § 3742 (sentence appeals); (3) any right to collaterally attack
defendant's conviction and sentence under 28 U.S.C. § 2255, or any other collateral attack;
and (4) any right to file a motion for modification of sentence, including under 18 U.S.C,
§ 3582(c). The defendant acknowledges that this waiver shall result in the dismissal of any
appeal or collateral attack the defendant might file challenging his/her conviction or
sentence in this case. If the defendant files a notice of appeal or a habeas petition,
notwithstanding this agreement, defendant agrees that this case shall, upon motion of the
government, be remanded to the district court to determine whether defendant is in breach
of this agreement and, if so, to permit the government to withdraw from the plea agreement,
This waiver shall not be construed to bar a claim of ineffective assistance of counsel or an
otherwise-preserved claim of “prosecutorial misconduct” (as that term is defined by
Section ILB of Ariz. Ethics Op. 15-01 (2015)),

Vv. IMMIGRATION CONSEQUENCES OF PLEA

The defendant recognizes that pleading guilty may have consequences with respect
to his/her immigration status if the defendant is a recently naturalized United States citizen
or is not a citizen of the United States. Under federal law, a broad range of crimes are
removable offenses, including the offense(s) to which defendant is pleading guilty,

Although there may be exceptions, the defendant understands that the defendant’s guilty

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oF SIDA HW Rw pw we

 

plea and conviction for this offense make it practically inevitable and a virtual certainty
that the defendant will be removed or deported from the United States. The defendant
agrees that he/she has discussed this eventuality with his/her attorney. The defendant
nevertheless affirms that he/she wants to plead guilty regardless of any immigration
consequences that this plea entails, even if the consequence is the defendant’s automatic
removal from the United States,
VL PERJURY AND OTHER OFFENSES

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for perjury, false declaration or false statement, obstruction of justice, or
any other offense committed by the defendant after the date of this agreement. Any
information, statements, documents, or evidence the defendant provides to the United
States pursuant to this agreement, or to the Court, may be used against the defendant in all
such prosecutions.
VIL. REINSTITUTION OF PROSECUTION

If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges and/or allegations of supervised release / probation violations as to which it has
knowledge, and any charges and/or allegations of supervised release / probation violations
that have been dismissed or not alleged under the terms of this plea agreement. In such
event, the defendant waives any objections, motions, or defenses based upon the Speedy
Trial Act or the Sixth Amendment to the Constitution as to the delay occasioned by the
later proceedings.
VII, DISCLOSURE OF INFORMATION

A. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the Probation Office and to the Court

in connection with the case.
B. The defendant shall cooperate fully with the U.S. Probation Office. Such

 
 

cooperation shall include providing complete and truthful responses to questions posed by
the Probation Office including, but not limited to, questions relating to:
1. Criminal convictions, history of drug abuse and mental illness; and
2, Financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine.
IX. EFFECT ON OTHER PROCEEDINGS

This agreement does not preclude the United States from instituting any civil or

administrative proceedings as may be appropriate now or in the future.
DEFENDANT'S APPROVAL AND ACCEPTANCE

I have read the entire plea agreement with the assistance of counsel and understand
each of its provisions.

[have discussed the case and my constitutional and other tights with my attorney.
T understand that by entering my plea of guilty I shall waive my rights: to plead not guilty;
to trial by jury; to confront, cross-examine, and compel the attendance of witnesses; to
present evidence in my defense; to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination; and to be presumed innocent until
proven guilty; and to appeal or otherwise challenge my conviction and sentence,

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. I have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined after
consideration of the advisory Sentencing Guidelines. I understand that the Sentencing
Guidelines are only advisory and that without this agreement the Court would be free to
exercise its discretion to impose any reasonable sentence up to the maximum set by statute

for the crimes of conviction,
My guilty plea is not the result of force, threats, assurances, or promises other than

 
STN HR UH Aw Pp me

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the promises contained in this agreement. | agree to the provisions of this agreement as a
voluntary act on my part and I agree to be bound according to its provisions.

I fully understand that, if I am granted probation or placed on supervised release by
the Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that, if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence may otherwise be altered.

I agree that this written plea agreement and addendum contain all the terms and
conditions of my plea. I further agree that promises, including any predictions as to the
Sentencing Guideline range or to any Sentencing Guideline factors that wil] apply, made
by anyone (including my attorney) that are not contained within this written plea agreement
are null and void and have no force and effect,

I'am satisfied that my defense attorney has represented me ina competent manner,

Tam fully capable of understanding the terms and conditions of this plea agreement,
I am not now using or under the influence of any drug, medication, liquor, or other
intoxicant or depressant that would impair my ability to fully understand the terms and

conditions of this plea agreement.

ELEMENTS
Reentry of Removed Alien
On or about November 14, 2019, in the District of Arizona:
1, The defendant was an alien;
2. The defendant had been previously denied admission, excluded, deported, or

removed from the United States;

3. The defendant knowingly and voluntarily reentered or was present after a
voluntary entry and found in the United States in the District of Arizona; and

4. The defendant did not obtain the express consent of the Attorney General or

 
—

oO NA HW Bw py

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the Secretary of Homeland Security to reapply for admission to the United States prior to
returning to the United States.
FACTUAL BASIS
I further admit the following facts are true and if this matter were to proceed to trial

the United States could prove the following facts beyond a reasonable doubt:

I am not a citizen or national of the United States. I was removed from the
United States through Bangor Maine, on August 19, 2019. I was voluntarily
present and found in the United States at or near Lukeville, Arizona, on
November 14, 2019. I was not under constant, continuous observation from
the time I crossed the border until the time I was found on November 14,
2019. I did not obtain the express consent of the United States government
to reapply for admission to the United States prior to returning to the United
States.

T have read this agreement or it has been read to me in Russian, and I have carefully

reviewed every part of it with my attorney. I understand it, and I voluntarily agree to it,

/ 6 Qe § w [Pel SSr0%

 

 

fAe™ ML. GLUS Hotfsico
y fisher |
Date Everitii Glushchenko
Defendant

DEFENSE ATTORNEY'S APPROVAL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, the consequences of the
guilty plea (including the maximum statutory sentence possible), and that the defendant is
waiving the right to appeal or otherwise challenge the conviction and sentence. I have
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations that are not contained in this written agreement

have been given to me or to the defendant by the United States or any of its representatives,

 

 
CF NID HW Bw Dp LL

eNRERRRRYYe eee LL.
SUA YA YN BS SSRQVRRE SDS te

 

I have concluded that the entry of the plea as indicated above on the terms and conditions
set forth in this agreement are in the best interests of my client. I agree to make a bona fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.
I translated or caused to be trans tnt this agreement from English into Russian to

 

 

 

 

 

 

the defendant on the day of \ ALU zat |
f 4°
LZ “y’ ad Wr
shel / _
B/ 3/2 _
Date Faisal Habib Ullah AP RAE 025 iS
Attorney for Defendant

UNITED STATES' APPROVAL
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of

justice.

MICHAEL BAILEY

United States Attorney

District of Arizona
S A R A H 1 peak aaned by SARAH
H O U STO N ; ah 2021 402,03 11:28:35

Date SARAH B. HOUSTON
Assistant United States Attorney

 
